Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161837(26)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MICHIGAN ALLIANCE FOR RETIRED                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  AMERICANS, DETROIT/DOWNRIVER                                                                         Megan K. Cavanagh,
  CHAPTER OF THE A. PHILIP RANDOLPH                                                                                     Justices

  INSTITUTE, CHARLES ROBINSON, GERARD
  McMURRAN, and JIM PEDERSON,
             Plaintiffs-Appellees,
                                                                    SC: 161837
  v                                                                 COA: 354429
                                                                    Ct of Claims: 2020-000108-MM
  SECRETARY OF STATE and ATTORNEY
  GENERAL,
           Defendants,
  and

  SENATE and HOUSE OF REPRESENTATIVES,
            Intervening Defendants,
  and

  REPUBLICAN NATIONAL COMMITTEE and
  MICHIGAN REPUBLICAN PARTY,
             Proposed Intervenor
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Reina Alece Almon-Griffin, Marc Elias, Jyoti Jasrasaria, Uzoma Nkwonta,
  and Courtney Elgart to appear and practice in this case under MCR 8.126(A) are
  GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 14, 2020

                                                                               Clerk